Case 2:20-cv-03952-CDJ Document 15 Filed 11/23/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT OF THE EASTERN DISTRICT OF

 

 

PENNSYLVANIA
DAVID V. HOLLOWAY,
Petitioner
Civil Action
W No. 20-3952

Magistrate Judge Timothy R. Rice

MARK CAPOZZA,

Respondent

 

 

 

MOTION TO HOLD THE PROCEEDINGS IN ABEYANCE FOR 60 DAYS WHILE
PETITIONER RETAINS AN ATTORNEY TO REPRESENT HIM IN THE
PROCEEDINGS

On August 12, 2020, Petitioner filed a Petition for Writ of Habeas Corpus in the United States
District Court for the Eastern District of Pennsylvania accompanied by a motion to stay the
proceedings in abeyance while Petitioner exhausted his state remedies concerning claims of
resentencing counsel’s ineffectiveness.

. On November 9, 2020, this Court denied Petitioner’s motion to stay the proceedings.

. On November 14, 2020, Petitioner filed a motion to reconsider the order denying the stay.

. That motion is currently pending before this Court.

. It has become exceedingly apparent that Petitioner will not be able to adequately and
effectively represent himself during these proceedings.

. Due to the Coronavirus Pandemic, the prison is on a quarantine lockdown. As a result,

Petitioner has not been able to discuss his case with the inmate that was originaily assisting

him with the current habeas litigation,

. An additional consequence of the Pandemic is the prison’s restrictions on Petitioner’s ability

to attend the law library. Currently, Petitioner is only permitted to attend the law library for

 
10.

11.

Case 2:20-cv-03952-CDJ Document 15 Filed 11/23/20 Page 2 of 5

one hour every two weeks. In that one hour Petitioner must conduct all necessary legal
research as well as make all required copies for his pleadings.

Petitioner is also an uneducated prisoner who is unlettered in the law, and does not believe he
cannot properly articulate his claims to this Court.

Given the current prison restrictions and Petitioner’s limited legal knowledge, Petitioner does
not perceive a possibility of meeting this Court’s order which provided Petitioner with only 21
days to file a Reply to the Respondents’ Response. Therefore, Petitioner believes that it
prudent, if not absolutely necessary, that he seeks the assistance of private counsel.
Petitioner’s family has informed him that they are currently in discussions with an attorney
and are in the process of ironing out a fee agreement for her to represent Petitioner in the instant
habeas proceedings.

WHEREFORE, in the interest of justice, Petitioner is requesting that the current proceedings
be held in abeyance for 60 days while Petitioner settles a fee agreement for the above
mentioned attorney to represent Petitioner in these proceedings.

Respectfully Submitted,

Binnd q Mom
David Holloway, HM-993@4
SCI Fayette

50 Overlook Drive

LaBelle, PA 15450

 

 
Case 2:20-cv-03952-CDJ Document 15 Filed 11/23/20 Page 3 of 5

IN THE UNITED STATES DISTRICT COURT OF THE
EASTERN DISTRICT OF PENNSYLVANIA

 

DAVID V. HOLLOWAY
Petitioner

No. 20-3952 (CDI)

Vv.

MARK CAPOZZA
Superintendent

ye et Ye Get Ge ye GY

 

PROOF OF SERVICE

I hereby certify that a true and correct copy of the MOTION TO
STAY THE INSTANT HABEAS PROCEEDINGS FOR 60 DAYS
WHILE PETITIONER RETAINS AN ATTORNEY TO REPRESENT
HIM IN HIS § 2254 PROCEEDINGS has been sent via first class mail
to the following:

Clerk of Courts: Kate Barkman, Rm. 2609
United States Courthouse

Independence Mall West

601 Market St.

Philadelphia, Pa. 19106

 

 

Philadelphia District Attorney’s Office
Lawrence Krasner

Three S. Penn Sq., FL. 19.
Philadelphia, Pa. 19107

Date: Il- I7-Q020 Brad CeYln.ny—

David Holloway, HM- 9934
S.C.I. Fayette

50 Overlook Drive
LaBelle, PA 15450

 
Case 2:20-cv-03952-CDJ Document 15 Filed 11/23/20 Page 4 of 5

David Holloway, HM-99388
SCI Fayette

50 Overlook Drive
LaBelle, PA 15450

November 18, 2020

Clerk of Courts: Kate Barkman, Rm. 2609
United States Courthouse

Independence Mall West

601 Market Street

Philadelphia, PA 19106

Re: Holloway v. Capozza, No, 20-3952

Dear Clerk Barkman,

Enclosed please find four copies of my MOTION TO HOLD THE
PROCEEDINGS IN ABEYANCE FOR 60 DAYS WHILE PETITIONER RETAINS AN
ATTORNEY TO REPRESENT HIM IN THE PROCEEDINGS.

Thank you for your time and cooperation in this important matter.
Sincerely,

David Holloway

iw Deltona

 

 

 
inmate Mail ote if:
PA Department of Corrections _ EB tes

 

| Davie Holloway, HMAYSH ee
SCY Fayette a ae
So Overlook Drive - -
LaBelle FAIS4S¢

 

 

LOnted Stes, C soethouse.

Lindependence Mall West

Philadelphia PA \A\ob

 
